Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 4-6 are canceled, and claims 1-3 remain pending. 

Terminal Disclaimer
The terminal disclaimer filed on January 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9863020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer, nonstatutory double patenting rejection over Patent Number 9863020 is withdrawn.

Claim Interpretation
Amendments changing “composed of” to “that consists of” clarify the intended interpretation of the limitation which follows, as the intended scope of “consisting of” is well-established (MPEP211.03
The limitation “load-bearing” refers to the function of the claimed medical device while in use, “load-bearing” is herein interpreted as a statement of intended use. The medical devices and alloy recited in the body of the claim completely define claim structure, and such medical devices would necessarily bear a load when in use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha (WO2013/052791A2) or alternatively under 35 U.S.C. 103 as being unpatentable over Saha (WO2013/052791A2) in view of Schiffl (US 20130144290).
Regarding claim 1, Saha discloses a medical implant device containing a magnesium alloy ([0015-19], [0030], claims 11-15). Saha discloses that the magnesium alloy is a biodegradable magnesium alloy including about 0 5 weight percent to about 4.0 weight percent of yttrium, from greater than zero to about 1.0 weight percent of calcium, from about 0.25 weight percent to about 1.0 weight percent of zirconium, and the remainder or balance being magnesium [0024]. Saha further discloses additional elements aluminum is present in an amount of from about 1.0 to 9.0 weight percent [0033], manganese in an amount of from about 0.1 to about 1.0 weight percent [0034], silver present in an amount of from about 0 25 to about 1 0 weight percent [0035], cerium present in an amount of from about 0.1 to about 1.0 weight percent [0036], and strontium present in an amount of from about: 1.0 to about 4.0 weight percent [0037]. 
Saha does not disclose that this specific embodiment contains zinc, but Saha does disclose a separate embodiment of a biodegradable magnesium alloy for an implantable medical device containing from about 1.0 weight percent to about 6.0 weight percent of zinc [0015-19], [0026], [0030]. Saha discloses adjusting zinc composition in a biodegradable Mg 
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Saha discloses that the Mg alloys are biodegradable [0015], [0025-26] and that implant devices containing the alloy will degrade and dissolve [0003], [0023]; therefore, the medical implant devices disclosed by Saha [0015-19], [0030] would be expected to be bioresorbable to some extent.
Saha discloses that examples of implantable medical devices are nails, pins, rod, bone-fracture healing devices, and bone replacement devices [0002], [0030]. As intramedullary rods are fracture healing devices that are rods it would have been obvious to one of ordinary skill in the art to form an intramedullary rod or nail consisting of a biodegradable Mg alloy in view of Saha thereby meeting a medical implant device as established in instant claims 1-3 and page 6, 1st paragraph of the detailed description section of the present disclosure.
Regarding claim 2, Saha discloses a medical implant device containing a magnesium alloy ([0015-19], [0030], claims 11-15). Saha discloses that the magnesium alloy is a biodegradable magnesium alloy containing from about 1.0 weight percent to about 6.0 weight percent of zinc, from greater than zero to about 1.0 weight percent of zirconium, and a balance of magnesium [0015], [0026]. Saha further discloses additional elements aluminum is present in an amount of from about 1.0 to 9.0 weight percent [0033], Mn in an amount of from about 0.1 to about 1.0 weight percent [0034], and strontium present in an amount of from about: 1.0 to about 4.0 weight percent [0037]. Saha discloses that further elements such as silver and cerium as 
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Saha discloses that the Mg alloys are biodegradable [0015], [0026] and that implant devices containing the alloy will degrade and dissolve [0003], [0023]; therefore, the medical implant devices disclosed by Saha [0015-19], [0030] would be expected to be bioresorbable to some extent.
Saha discloses that examples of implantable medical devices are nails, pins, rod, bone-fracture healing devices, and bone replacement devices [0002], [0030]. As intramedullary rods are fracture healing devices and it therefore would have been obvious to one of ordinary skill in the art to form an intramedullary rod or nail consisting of a biodegradable Mg alloy in view of Saha thereby meeting a medical implant device as established in instant claims 1-3 and page 6, 1st paragraph of the detailed description section of the present disclosure.
Regarding claim 3, it is noted that, claim 3 differs only from claim 2 in that it recites optional silver and cerium. As these elements are optional, and both claims 2 and 3 claim the composition with the closed “consisting of” language, any composition that meets claim 2 also meets claim 3. Saha does disclose the Mg alloys containing optional silver present in an amount of from about 0 25 to about 1 0 weight percent [0035], cerium present in an amount of from about 0.1 to about 1.0 weight percent [0036].
Alternatively, regarding claims 1-3, if Saha’s disclosure of rods and bone-fracture healing devices does not render obvious the limitations of the medical devices recited in claims 1-3, Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or 
Both Saha and Schiffl teach medical implant devices made from biodegradable manganese alloys.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Saha. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 1-3 and page 6, 1st paragraph of the detailed description section of the present disclosure.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, Jeong Min, Bong Koo Park, Joong Hwan Jun, Ki Tae Kim, and Woon Jae Jung. “Formability of Mg-Zn-Zr Based Alloy Sheets at Elevated Temperatures.” Key Engineering Materials 345–346 (August 2007): 21–24) in view of Schiffl (US 20130144290).
Regarding claim 2, Kim discloses an Mg-3%Zn-0.2%Zr base alloy with 0.5% Sr (Results and Discussion section 1st paragraph). Kim discloses embodiments in which Sn, Sr, and Ca are added as separate embodiments; therefore, Kim discloses a magnesium alloy consisting of 3% Zn, 0.2% Zr and 0.5% Sr (Results and Discussion section 1st paragraph). Percentages disclosed by Kim are weight percentages (abstract). As claimed elements other than Zr, Zn, Sr, and Mg are optional, the Sr-containing embodiment disclosed by Kim directly meets the composition limitations of claim 2. 
Kim is silent on the biodegradability of the disclosed alloy; however, corrosion is the mechanism of biodegradation (page 3 1st full paragraph of the present disclosure), and alloy composition determines corrosion/degradability properties (page 3 1st full paragraph of the present disclosure, pages 7-9 of the present disclosure). Given the alloy composition disclosed by Kim, the Sr-containing alloy disclosed by Kim (Results and Discussion section 1st paragraph) 
Kim discloses that Mg alloys have good mechanical properties and formability (page 21, introduction first paragraph), but Kim is silent on a specific use of the alloy such as a medical implant device that consists of the Mg alloy.
Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl.
Both Kim and Schiffl disclose Mg alloys with similar compositions.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Kim. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 1-3 and page 6, 1st paragraph of the detailed description section of the present disclosure.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Schiffl discloses that the Mg alloys are biodegradable [0038], that implant devices containing Mg alloys advantageously dissolve in the [0057], and as stated above, the alloy disclosed by Kim would be expected to be biodegradable to some extent; therefore, the medical implant devices disclosed by Kim in view of Schiffl would be expected to be bioresorbable to some extent because the devices consist of Mg alloys which would be expected to be biodegradable.
Regarding claim 3, it is noted that as amended, claim 3 differs only from claim 2 in that it recites optional silver and cerium. As these elements are optional, and both claims 2 and 3 .

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP2007319895A) in view of Schiffl (US 20130144290).
Regarding claims 1-3, Kubota discloses a magnesium alloy (Title, [0001]). The compositions disclosed by Kubota are compared with the claimed ranges in the table below with compositions given in weight percent:
Alloying Element
Kubota [0013]
Present Invention


Claim 1
Claim 2
Claim 3
Y
0.2 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
0.5 to 4.0
—
—
Ca
0.02 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
greater than zero to 1.0
—
—
Zn
0.2 to 5 (at least one of Al, Zn, Ag)
1.0 to 6.0
1.0 to 6.0
1.0 to 6.0
Zr
≤ 1.5 (at least one of Mn, Zr)
greater than zero to 1.0
greater than zero to 1.0
greater than zero to 1.0
Sr
0.02 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
greater than 0.10 to 6.0
greater than zero to 6.0
greater than zero to 6.0
Al
1 to 10 (at least one of Al, Zn, Ag)
1.0 to 9.0 (optional)
1.0 to 9.0 (optional)
1.0 to 9.0 (optional)
Mn
≤ 1.5 (at least one of Mn, Zr)
0.1 to 1.0 (optional)
0.1 to 1.0 (optional)
0.1 to 1.0 (optional)
Ag
0.2 to 5 (at least one of Al, Zn, Ag)
0.25 to 1.0 (optional)
—
0.25 to 1.0 (optional)

0.2 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
0.1 to 1.0 (optional)
—
0.1 to 1.0 (optional)
Mg and Impurities
Balance
Balance
Balance
Balance


Both Y and Ce are rare earth metals, and in examples, Kubota discloses separate alloys containing Y and misch metal (a mixture of rare earth metals based on Ce, La) and one example containing both Y and misch metal [0029]; therefore, Kubota does consider Y and Ce as alloy additives. Kubota also discloses example 6 which consists only of Mg, Zn, Y, Sr, Zr, and Ca [0029] which are the exact elements required of instant claim 1. The composition disclosed by Kubota overlaps the composition of each of claims 1-3 of the present disclosure. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Kubota is silent on the biodegradability of the disclosed alloy; however, corrosion is the mechanism of biodegradation (page 3 1st full paragraph of the present disclosure), and alloy composition determines corrosion/degradability properties (page 3 1st full paragraph of the present disclosure, pages 7-9 of the present disclosure). Given the alloy composition disclosed by Kubota, the Mg alloys disclosed by Kubota [0013] would be expected to be biodegradable to some extent, which meets the presently claimed requirement of a Mg alloy that is biodegradable. 
Kubota discloses the demand for lightweight materials for investigating Mg [0002] but Kubota does not disclose a medical implant device that consists of the Mg alloy.
Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, 
Both Kubota and Schiffl disclose Mg alloys with similar compositions.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Kubota. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 1-3 and page 6, 1st paragraph of the detailed description section of the present disclosure.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Schiffl discloses that the Mg alloys are biodegradable [0038], that implant devices containing Mg alloys advantageously dissolve in the [0057], and as stated above, the alloy disclosed by Kubota would be expected to be biodegradable to some extent; therefore, the medical implant devices disclosed by Kubota in view of Schiffl would be expected to be bioresorbable to some extent because the devices consist of Mg alloys which would be expected to be biodegradable.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numano (US publication 20080311423) in view of Schiffl (US 20130144290).
Regarding claims 1-3, Numano discloses a magnesium alloy (Title, [0052]). The compositions disclosed by Numano are compared with the claimed ranges in the table below with compositions given in weight percent:

Numano [0052]
Present Invention


Claim 1
Claim 2
Claim 3
Y
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
0.5 to 4.0
—
—
Ca
0.001 to 5 (at least one selected from Ca, Ni, Au, Pt, Sr, Ti, B, Bi, Ge, In, Te, Nd, Nb, La and Rare Earth)
greater than zero to 1.0
—
—
Zn
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
1.0 to 6.0
1.0 to 6.0
—
Zr
0.01 to 20 (at least an element, selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
greater than zero to 1.0
greater than zero to 1.0
greater than zero to 1.0
Sr
0.001 to 5 (at least one selected from Ca, Ni, Au, Pt, Sr, Ti, B, Bi, Ge, In, Te, Nd, Nb, La and Rare Earth)
greater than 0.10 to 6.0
greater than zero to 6.0
greater than zero to 6.0
Al
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
1.0 to 9.0 (optional)
1.0 to 9.0 (optional)
1.0 to 9.0 (optional)
Mn
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
0.1 to 1.0 (optional)
0.1 to 1.0 (optional)
0.1 to 1.0 (optional)
Ag
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
0.25 to 1.0 (optional)
—
0.25 to 1.0 (optional)
Ce
0.001 to 5 (at least one selected from Ca, Ni, Au, Pt, Sr, Ti, B, Bi, Ge, In, Te, Nd, Nb, La and Rare Earth)
0.1 to 1.0 (optional)
—
0.1 to 1.0 (optional)

Balance
Balance
Balance
Balance


Ce is a rare earth metals; therefore, Numano’s disclosure of rare earth metals [0052]. The claimed composition ranges for each of claims 1-3 falls entirely within the range disclosed by Numano [0052]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Numano is silent on the biodegradability of the disclosed alloy; however, corrosion is the mechanism of biodegradation (page 3 1st full paragraph of the present disclosure), and alloy composition determines corrosion/degradability properties (page 3 1st full paragraph of the present disclosure, pages 7-9 of the present disclosure). Given the alloy composition disclosed by Numano, the Mg alloys disclosed by Numano [0052] would be expected to be biodegradable to some extent, which meets the presently claimed requirement of a Mg alloy that is biodegradable. 
Numano discloses that Mg alloys are lightweight and alloying improves strength [0002] but Numano does not disclose a medical implant device that consists of the Mg alloy.
Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl.
Both Numano and Schiffl disclose Mg alloys with similar compositions.
st paragraph of the detailed description section of the present disclosure.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Schiffl discloses that the Mg alloys are biodegradable [0038], that implant devices containing Mg alloys advantageously dissolve in the [0057], and as stated above, the alloy disclosed by Numano would be expected to be biodegradable to some extent; therefore, the medical implant devices disclosed by Numano in view of Schiffl would be expected to be bioresorbable to some extent because the devices consist of Mg alloys which would be expected to be biodegradable.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument that the examiner takes an overly broad interpretation of Saha (WO2013/052791A2) in combining the two arguments because there is no teaching or suggestion of adding the elements of the Mg-Y-Ca-Zr alloy to the Zn-Zr-Mg alloy or vice versa, is not persuasive because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose” (MPEP2144.06(I)), and “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP2144.05(II)(A)). As Saha discloses both embodiments separately for accomplishing the same result of a biodegradable metal alloy (see Saha (abstract, Table 2 claims 1 and 4) and Saha discloses adjusting the composition in order 
The evidence of record does not show criticality of the inventive composition ranges. Claim 1 always required some amount Sr greater than zero; however, the sole inventive composition of example 1 (WZ42 composition given on page 13 line 2 of the specification) does not contain Sr in any amount. Further, WZ42 does contain Y, which is outside the scope of the embodiments claimed in claims 2 and 3. The one inventive composition in example 2 which has a composition meeting present claim 2 (page 27 first paragraph) is not commensurate in scope with an inventive composition which encompasses several individual compositions see MPEP716.02(d). The final single inventive composition of example 3 in the specification does not fit any claimed composition as it does not contain zinc (page 38 first paragraph) whereas all pending claims require at least 1.0 weight percent of zinc. Note that a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP716.02(d)(II)). The results of example 4 (Table 2C of the specification) present two alloys with Sr (ZJK 40 and ZJK 41) and one a Mg-Zn-Zr alloy without Sr (ZK40). The mechanical properties of alloy ZK 40 as extruded do not appear to differ from the alloy lacking Sr (ZK40 as extruded) of a statistical and practical significance which would be required to show the nonobviousness of adding Sr required in establishing the claimed ranges as critical (SEE MPEP716.02 first paragraph and 716.02(b)). Example 5 compares three different treatment processes for alloys that do not meet the claimed composition because the alloys of example 5 lack Zn and Sr. The final example of the present disclosure, example 6, does not contain Sr in any embodiment though Sr is required in all claimed embodiments. It therefore is not clear how this example shows the present inventive alloy is critical over an alloy in the art. Regarding the examples in general, it is further unclear what conclusions of criticality can be determined by examples which compare inventive examples to only to Ti alloys or pure Mg alloys as these 
To summarize, the evidence of record does not show that the claimed or inventive composition ranges are critical when weighed for nonobviousness as described in MPEP716.02, and without such a showing of criticality the claimed composition remains obvious in view of MPEP guidance for combining known compositions (2144..06(I)) and varying compositions to arrive at optimal results (2144.05(II)(A)). It is further noted that only one embodiment of Saha is relied upon to reject independent claims 2 and 3; therefore, applicant’s arguments on combining the embodiments of Saha do not apply to rejections of independent claims 2 and 3.
Regarding arguments that Saha does not teach or suggest forming a Kirschner wire, cerclage wire, intramedullary rod and/or intramedullary pin using the alloys of the invention, applicant does indicate that Saha generally describes examples of medical devices including plates, meshes, staples, screws, pins, tacks, rods, suture anchors, tubular mesh, coils, x-ray markers, catheters, endoprostheses, pipes, shields, bolts, clips or plugs, dental implants or devices, grail devices, bone-fracture healing devices, bone replacement devices, joint-replacement devices, tissue regeneration devices, cardiovascular stents, intercranial aneurism devices, tracheal stents, nerve guides, surgical implants and wires, fixation bone plates and screws, temporamandibular joints, cardiovascular stents, and nerve guides. Saha therefore generally discloses pins, rods, and bone-fracture healing devices. An intramedullary rod is by definition a bone-fracture healing rod; therefore, Saha’s disclosure of using the alloy for rods and bone-fracture healing devices would lead one of ordinary skill in the art to an intramedullary rod.
Regarding rejections over Saha in view of Schiffl (US 20130144290), applicant argues “Contrary to the Examiner's reasoning, the Mg alloys disclosed in Saha and Schiffl do not have similar compositions”. Applicant supports this argument by stating “Schiffl discloses that the 

    PNG
    media_image1.png
    317
    373
    media_image1.png
    Greyscale

The first embodiment of Saha:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The second embodiment of Saha:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Examiner understands why the referenced portion of the “Response to Arguments” section on page 17 of the office action dated September 25, 2020 is confusing.  To clarify, examiner intended to show that Saha did explicitly disclose and considers alloys beyond the two embodiments upon which the reference elaborates, notably the AZXMW series which contains both Zn and Y in ranges overlapping the presently claimed ranges. Though Saha does not disclose a single embodiment containing all three of Zn, Zr, and Y, to some extent Saha discloses alloys with Zn and Y in overlapping amounts, Zn and Zr in overlapping amounts, and Zr and Y in overlapping amounts. The AZXMW series shows that Saha at least describes to some extent an alloy containing Zn and Y providing further support as to why applicant’s argument that “Saha does not describe a single magnesium alloy that includes both zinc and one or more of yttrium, ytterbium and gadolinium” is not persuasive. 

Arguments that examiner was overly broad in characterizing Schiffl as similar to Kim are not persuasive because the amounts of Zn, Zr, and Mg disclosed by Kim fall within the ranges disclosed by Schiffl, and absent some showing of criticality of the Sr, a common base alloy with common amounts of Zn and Zr is sufficient to show that the alloys are similar. Note that comparisons in present disclosure example 5 of ZK40 (which lacks Sr) as extruded with ZJK40 and ZJK41 (both containing Sr) do not show a difference in mechanical properties of statistical and practical significance of nonobviousness. See MPEP716.02(b), and the alloy which the present disclosure identifies as inventive in example 1 lacks Sr; the presence or absence of Sr in view of the available evidence therefor does not appear to determine whether or not an alloy is mechanically suitable for any of the claimed medical devices. Also note that Schiffl uses the word “comprising” to describe the alloy composition features (abstract, [0027]) which is well-established as open to elements that are not recited, such as Sr.
In arguing rejections over Kubota (JP2007319895A) in view of Schiffl, applicant argues that the composition ranges of example 6 of Kubota does not overlap or encompass the claimed ranges. This argument is not persuasive because the rejection over Kubota is based on the 
Arguments that Kubota does not disclose a composition similar to Schiffl are not persuasive because the composition ranges disclose by Kubota [0013] directly overlap those taught by Schiffl [0040-52].
In arguing rejections over Numano (US publication 20080311423) in view of Schiffl, applicant argues that “the Examiner's reasoning is misleading because Numano, however, does not disclose a magnesium alloy consisting only of the elements recited in claims 1-3”. This argument is not persuasive because the composition ranges disclosed by Numano [0052] encompass the claimed ranges consisting of the recited elements. It is not clear how directly following MPEP2144.05(I) which states that “When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” 2144.05(III) also provides guidance on overcoming rejections based on overlapping or encompassing ranges under 35 USC 103. Note that the criticality of the presently available evidence is discussed above, and that MPEP2123 indicate that a prior art reference’s teaching of non-preferred embodiments or embodiments or outside a claimed range do not constitute a teaching away from the embodiments which the reference does teach.
Arguments against the combination of Numano and Schiffl that Numano does not teach or suggest an alloy composition that includes only the alloy elements disclosed in Schiffl are not persuasive because, in addition to teaching elements that are not taught by Schiffl, Numano teaches elements that are disclosed by Schiffl and in overlapping ranges. Overlapping or encompassing ranges are sufficient to establish two alloy s as similar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736